Citation Nr: 1025672	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for chronic renal disease.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1976.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision that, in 
pertinent part, denied service connection for a low back 
disability.  The Veteran timely appealed.

These matters also came to the Board on appeal from a March 2007 
decision of the RO that, in pertinent part, denied compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a 
heart disability and for chronic renal disease, claimed as a 
result of VA medical or surgical treatment.  The Veteran timely 
appealed.

In October 2007, the Veteran testified during a hearing before RO 
personnel.  In September 2008, the Veteran testified during a 
hearing before the undersigned at the RO.  Based largely on the 
Veteran's testimony, the Board found new and material evidence to 
reopen the claim for service connection for a low back 
disability.

In a December 2008 decision, the Board denied service connection 
for a low back disability; and denied compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a heart 
disability and for chronic renal disease, claimed as a result of 
VA medical or surgical treatment.

The Veteran appealed the December 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
September 2009 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  The 
Court granted the motion.  Thereafter, the case was returned to 
the Board.

The issues of entitlement to compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for loss of use of the left 
kidney (adjudicated in a separate decision); and the remanded 
issue of service connection for fibromyalgia (subsequently 
granted by the RO) were not before the Court on appellate review, 
and not addressed in this decision.

The issue of entitlement to compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for chronic renal disease 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  A clear preponderance of the evidence weighs against a 
finding that current low back disability had its onset or is 
otherwise related to active service.

2.  A clear preponderance of the evidence is against a finding 
that the Veteran had additional disability, including a heart 
disability, that was proximately caused by any error in judgment, 
carelessness, negligence, or similar instance of fault on the 
part of VA, or an event that was not reasonably foreseeable as a 
result of VA medical or surgical treatment.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability are not 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.358, 3.361(b), 3.800 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through June 2004, March 2006, and July 2006 letters, the RO or 
VA's Appeals Management Center (AMC) notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element; and the legal criteria governing claims 
for compensation benefits under 38 U.S.C.A. § 1151.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of which 
are of record.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for a Low Back Disability 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2009).  

Service treatment records show treatment for low back pain.  In 
April 1975, the assessment was chronic low back pain without 
evidence of herniated nucleus pulposus.  In January 1976, the 
Veteran complained of low back pain of six months' duration; X-
rays were within normal limits.  The assessment was chronic low 
back pain secondary to lumbosacral strain (Volume 2). 

The report of a December 1976 VA examination reflects normal back 
function; X-rays were negative.

In March 2001, a VA staff physician, Dr. Joseph found that there 
was evidence in the medical record that the Veteran's symptoms of 
low back pain were present while in active duty, and continued to 
be present intermittently.

In July 2002, Dr. Joseph noted the Veteran's continuing treatment 
for lower back pain and reviewed the Veteran's service treatment 
records; and noted that the Veteran had been diagnosed in service 
with lumbar strain or chronic low back pain without 
radiculopathy.  Dr. Joseph opined that the Veteran likely had 
recurrent lumbar strain, and based this opinion on the medical 
evidence of in-service symptoms of lower back pain and post-
service continuity of recurring, intermittent lower back pain.  
In the alternative, it was possible that low back pain was the 
initial symptom of fibromyalgia.  

Private treatment records reflect that the Veteran re-injured her 
lower back on several occasions post-service.

X-rays taken in November 2004 revealed mild loss of disk height 
at the L5-S1 level, which may represent mild degenerative disc 
disease.

A November 2004 VA examiner was unable to ascertain whether the 
Veteran's current low back strain was related to her active duty; 
the Veteran's service treatment records were not available for 
review at that time.  The VA examiner did note that the work-
related injuries significantly contributed to the Veteran's 
current condition and occurred post-service.
 
Records received from the Social Security Administration in June 
2005 revealed a primary diagnosis of disorders of back 
(discogenic & degenerative).

During an October 2006 VA examination, the examiner reviewed each 
of the Veteran's post-service back injuries and noted that the 
Veteran had not provided a history of any low back pain while in 
service.  Current symptoms included chronic daily lower back 
pain, and increased pain after standing five-to-ten minutes.  The 
diagnosis was chronic lumbar strain.  In a 12 page report, the 
examiner indicated that the entire claims folder had been 
reviewed.  The Veteran's complaints of low back pain since 
service were noted and service treatment records were discussed.  
It was pointed out that x-rays in service were negative for 
pathology.  The opinion by Dr. Joseph was discussed and it was 
noted that Dr. Joseph did not state that she reviewed the records 
of examinations reflecting multiple injuries incurred while the 
Veteran was working.  The Veteran's post service injuries were 
discussed in detail, beginning with a June 1979 injury and 
following with injuries in 1989, 1990, 1991 and 1993.  It was 
pointed out that x-rays in 1979, 1981 and 1990 were negative for 
abnormality.  A magnetic resonance imaging in 1993 was also 
reportedly normal.  

The examiner opined that the Veteran did have a "low back 
disorder" while in the military, but it was less likely than not 
that the Veteran's military-related low back condition 
contributed to her current low back disorder because the Veteran 
had multiple post-service back injuries.  In support of this 
opinion, the examiner noted that the record was silent for 
treatment of low back pain from the time of the Veteran's 
discharge from service in October 1976, until the time of her 
first post-service back injury in 1979.It was added that the 
three examiners in 1979 made no mention of any ongoing back 
condition prior to 1979.  

In September 2008, the Veteran testified that she worked as a 
nurse in service and that, on one occasion, she was kicked in the 
chest and knocked to the wall by a deranged patient.  The Veteran 
testified that she had some pain in her back, but that she had 
not sought immediate treatment.  At times when she did seek in-
service treatment, the Veteran was put on bed rest and 
medications, with light duty restrictions.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008)

Dr. Joseph did review the Veteran's service treatment records and 
cited to same, but as pointed out by the October 2006 VA 
examiner, she did not review or display awareness of the post 
service injuries to the Veteran's back.  The VA examiner reviewed 
the entire claims file and included a very detailed  synopsis of 
the veteran's medical history.  He specifically cited to x-ray 
and MRI studies and noted the Veteran's complaints of low back 
pain since service.  It was concluded that the current low back 
disability was not related to the (acute) "back disorder " 
exhibited in service; i.e., current back disability was not 
related to service.  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning; it is clearly more 
probative than the private medical opinion.  Therefore, the VA 
opinion is afforded significant probative value.  

The Veteran's statements and testimony regarding continuity of 
symptoms after service, if credible, are ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
the Board finds that the reported history of continued symptoms 
since active service is inconsistent with the remaining evidence 
of record, including the clinical evidence related to the 1979 
back injury which did not mention any ongoing back condition.  
Moreover, the VA examiner who had an opportunity to consider the 
Veteran's history of low back pain since service and review the 
clinical record concluded that current low back disability was 
unrelated to service.  

It is also noted that the Veteran is a licensed practical nurse 
and has some medical expertise.  However, she has not argued that 
she possesses the expertise to diagnose and determine the 
etiology of disability, and even if she possesses this expertise, 
her statements that current back disability is related to service 
are less convincing than the October 2006 VA examiner's opinion, 
which is more detailed and contains an objective rationale with 
support cited in the clinical record.  Her testimony and 
statements are not persuasive enough to establish that current  
low back disability is related to active service.  Accordingly, 
the lay testimony while pertinent, does not deserve the probative 
weight of the October 2006 VA examiner's opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Board finds by a clear preponderance of the evidence is 
against the claim and that the benefit-of-doubt rule does not 
apply.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 
2001)

III.  Compensation Pursuant to 38 U.S.C.A. § 1151

Under current provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a Veteran's qualifying additional disability 
in the same manner as if such additional disability was service-
connected.  A qualifying disability is one which is not the 
result of a Veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and the 
proximate cause of the disability is carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, medical 
or surgical treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, upon which 
the claim is based to the Veteran's condition after such care or 
treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. 
§ 3.358(b)(1).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, resulted in the Veteran's 
additional disability.  38 C.F.R. § 3.361(c)(1); see also 
38 C.F.R. § 3.358(c)(1).  The proximate cause of disability is 
the action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability, it must be 
shown that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability (as 
explained in paragraph (c) of this section); and that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361(d)(2).

Heart Disability

The Veteran contends that she incurred additional disability, 
including a heart disability, as a result of VA medical treatment 
for hypertension due to kidney failure.

VA treatment records, dated in January 2007, reflect that the 
Veteran's hypertension was not controlled, and that the Veteran 
had not always taken her medications due to nausea.

In February 2007, a VA cardiologist reviewed the Veteran's claims 
file and opined that the Veteran's heart palpitations most likely 
were due to occasional premature ventricular and atrial 
contractions of the heart; and that such contractions were 
frequently seen in the general population and did not necessarily 
signify any particular type of heart disease.  The cardiologist 
noted that Diltiazem was an appropriate choice of therapy in a 
patient with hypertension and renal insufficiency, and that the 
Veteran was properly treated for high blood pressure.  There was 
no evidence that Diltiazem had any role to play in the causation 
of the Veteran's palpitations.  There was no evidence that the 
Veteran had any inappropriate slowing of her heart rate; nor was 
there evidence that Dilitiazem caused premature beats.  The 
cardiologist concluded that there was no evidence that the 
Veteran's heart condition was a result of negligence or improper 
treatment at a VA facility.

Records show that the Veteran had been evaluated for heart 
palpitations in December 2007.  At the time she reported a past 
medical history of hypertension, and a history of palpitations 
for two years.

In June 2008, Dr. Gerdes noted that the Veteran had multiple 
medical illnesses, including severe cardiomyopathy and 
hypertension.

In September 2008, the Veteran testified that she did not have 
any kind of heart disease before the kidney problem.  She did 
have hypertension years before the concern about kidney disease, 
and the hypertension had become worse.

Here again, the Board finds the evidence weights against a 
finding of additional disability, including palpitations and 
hypertension, related to improper care or an unforeseen event 
related to VA medical or surgical treatment.  In fact, the 
February 2007 cardiologist found that VA treatment, including 
medications, was appropriate for a Veteran who had hypertension 
and renal insufficiency.  The Board notes that Dr. Gerdes did not 
opine that the proximate cause of the Veteran's severe 
cardiomyopathy was VA medical or surgical treatment.

In this case, any opinion by the Veteran, as a Licensed Practical 
Nurse, that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider is outweighed by 
the February 2007 cardiologist's findings that Diltiazem was an 
appropriate choice of therapy in a patient with hypertension and 
renal insufficiency.

C.  Conclusion

The Board has considered the Veteran's contentions.  The evidence 
does not demonstrate that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider.  
The overall evidence weighs against a finding of willful 
misconduct, negligence, carelessness, or error in judgment on the 
part of VA, or an event that was not reasonably foreseeable from 
VA treatment or surgery.  Hence, the weight of the evidence is 
against each of the claims.

The doctrine of reasonable doubt is not for application; and each 
of the claims for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for chronic low back disability is denied.  

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a heart disability is denied.


REMAND

Records dated in May 1991 noted suspicion of subacute renal 
disease on the right side.  A renal ultrasound in January 1996 
was consistent with renal parenchymal disease.

In May 2002, the Veteran submitted an Internet article listing 
the causes of kidney failure, to include long-term use of 
medicines containing acetaminophen and ibuprofen.
 
The Veteran contends that she incurred additional disability, 
including chronic renal disease, as a result of VA medical or 
surgical treatment.

The Veteran underwent a VA examination in February 2007.  The 
examiner reviewed the claims file, and noted the Veteran's 
history of having been diagnosed with uterine fibroids in 1984.  
The fibroids gradually increased in size, and the Veteran 
underwent a hysterectomy in 1991.  She did not have a history of 
kidney disease at that time.  A computed tomography scan at that 
admission showed absence of left uterus [sic].  A repeat computed 
tomography scan with IV contrast showed absence of the left 
kidney, and several subsequent studies failed to demonstrate a 
left kidney.  Since then, the Veteran developed proteinuria and 
worsening renal function, and required dialysis support.  

The examiner commented that the only sure way of finding out the 
proximate cause of the Veteran's proteinuria would be to do a 
renal biopsy, which would be extremely risky given the fact that 
the Veteran only had one functioning kidney.  The examiner opined 
that the Veteran was appropriately treated for proteinuria, 
hypertension, and chronic kidney disease by physicians at the VA 
hospital.  No negligence was found.

In October 2007, VA received a statement from the Veteran's 
treating physician, Kenneth Gerdes, M.D., F.A.C.P.  Dr. Gerdes 
indicated that the Veteran received dialysis treatments three 
times weekly, with each treatment lasting 3.5 hours.  Dr. Gerdes 
noted that the Veteran had been treated with Motrin by VA for 
many years, and that Motrin was associated with high blood 
pressure, which can cause damage to the kidneys as well.  

In September 2008, the Veteran testified that she had a long 
history of back injuries and pain, and had been prescribed Motrin 
by VA physicians.  The Veteran also testified that she found out 
that she had one functioning kidney in 1991, about the time when 
she underwent a hysterectomy.  

While the VA examiner commented that renal treatment did not 
result in any additional disability, it has been suggested that 
the proximate cause of additional kidney disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
prescribing Motrin, or it was an event not reasonably 
foreseeable.  There is no medical opinion on this aspect of the 
claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims folder to the February 
2007 VA examiner, or if unavailable, to 
another physician, in order to determine 
whether treatment of the Veteran for 
musculoskeletal pain, including the 
prescription of ibuprofen, involved 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA medical 
providers; or an event not reasonably 
foreseeable, and resulted in additional 
disability.  If VA treatment resulted in 
additional renal disability, please specify 
what disability resulted.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the VA treatment records, the 
February 2007 VA examination report, the 
October 2007 report by Dr. Gerdes, the 
September 2008 testimony by the Veteran and 
Internet article listing causes of kidney 
failure submitted by the Veteran.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection issues.  
If any benefit sought is not granted in 
full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required of the veteran until she is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655 (2009).  The Veteran and her representative 
have the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


